Citation Nr: 1746056	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-33 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for irritable colon syndrome to include probable ileus secondary to viral infection with delayed small bowel transit time (now claimed as stomach condition) in service.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1981 and active duty from 1985 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Service connection for a stomach condition was denied in an unappealed August 1991 rating decision and the Veteran did not submit new and material evidence within one year.

2.  Evidence received since the August 1991 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's neck disorder did not manifest in service, nor was if diagnosed within a one year of separation of service, and the weight of the evidence is against a finding that the condition was otherwise caused by his military service .


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19,192 (1991).
2.  The criteria for reopening the Veteran's previously denied claim of service connection for a stomach condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a neck disorder have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was testified at a hearing before the Board, and the transcript is associated with the Veteran's claims file.

The Veteran was also provided a VA examination for his stomach condition and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

No VA examination was requested in relation to the issue of service connection for a neck condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a neck disability.  See 38 U.S.C. § 5103A(a).  The weight of the evidence is also against the findings that any neck disability had its onset during active service or within one year of separation from active service or competent evidence even suggesting that any neck disability may be associated with service.  As such, elements (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claim. Essentially, beyond the Veteran's statements, no evidence is of record to suggest that any neck disability either began during or was otherwise caused by his active service.  Thus, his statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation, as discussed more fully below.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Reopening Claim

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a stomach condition.  As explained below, the Veteran has not submitted new and material evidence sufficient to reopen the claim.
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran initially filed a claim for a stomach disorder in May 1991, which was denied by a June 1991 rating decision and confirmed in an August 1991 rating decision.  The Veteran did not appeal the August 1991 rating decision, nor did he submit any new and material evidence within a year of the notification letter.  See 38 C.F.R. §3.156(b).  The August 1991 rating decision thereby became final.  The Veteran subsequently filed a claim to reopen the issue, and, in March 2011, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

Evidence received since the August 1991 rating decision includes written statements, oral testimony, VA, and private medical records. 

STRs dated June 1990, indicate that the Veteran was hospitalized for eight days and treated for probable ileus to viral syndrome with delayed small bowl transit time.  In addition, the STRs reveal that the Veteran's stomach condition was mostly resolved.

The Veteran's March 1991 report of medical history and retirement examination does not show complaint of any stomach disorders, but does list his June 1990 in-service hospitalization for his stomach condition.  Specifically, the Veteran denies stomach trouble.

The Veteran's August 2004 post-service VA medical records indicate that he had an ileostomy and resection of the large intestine surgery, but this surgery occurred approximately 13 years after the Veteran's discharge from active duty.

The August 2013 VA examiner opined that it was less likely than not that the Veteran's self-limited episode in-service in 1990 was related to his post-service 2004 ischemic bowel condition.  He further stated that the Veteran's self-limited ileus, resolved in service in 1990 with no significant residual.  The examiner reported that the etiology was probably related to a viral syndrome because the Veteran did not have other GI symptoms until 2004, when he presented with an ischemic bowel and needed resection,adhesiolysis and ileostomy.

In November 2016, the Veteran testified before the Board.  He confirmed that he was in the hospital in service due to a stomach condition and that the service records show his condition was resolved.  When asked to sum up his symptoms, the Veteran essentially indicated that he had symptoms in service, and then experienced similar symptoms 13 years later.  He did not specifically allege that his stomach issues existed continuously since service.

At his hearing, the Veteran agreed to seek a medical opinion to connect the in-service symptoms with his current stomach disability.  Unfortunately, no such opinion has been provided.

As such, the evidence submitted since the August 1991 rating decision is not sufficient to reopen the Veteran's claim.  The evidence taken into consideration during the August 1991 rating decision contained service medical records and lay evidence. The evidence at the time indicated that the Veteran manifested a stomach issue in service, that had essentially resolved at the time of separation.  In addition, the Veteran did not have additional complaints or treatment for any stomach issue after it resolved in service.

The evidence submitted since the August 1991 rating decision contains a VA medical records, and lay evidence indicating that the Veteran currently experiences a stomach condition, but, unfortunately, does not contain evidence of continued symptomology, or a link between the Veteran's stomach issues in service and the onset of stomach issues in 2003, more than ten years later.  

The evidence of a current stomach condition submitted since the August 1991 rating decision was not previously considered by VA, and is considered new.  However, the evidence is not material as it is redundant of the evidence of record at the time of the previously denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Essentially, even were the claim reopened, no duty to assist would be triggered by this evidence.  Accordingly, the Veteran's claim to reopen a claim for service connection for a stomach condition is denied.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since 1991 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Neck Condition

The Veteran is seeking service connection for a neck condition.  He contends that that he first hurt his neck in service in 1983 when a fire hose which he was holding onto was turned on too quickly and propelled him into the air, slamming him on the ship's deck multiple times.  He believes that this injury began a process that culminated in the discovery of a chronic neck disability many years later.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§  1110, 1131. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis or organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309

The Veteran's STRs are silent as to treatment for, complaint of, or diagnosis of a neck disorder.  The Veteran's March 1991  report of medical history, provided contemporaneously with his separation examination, reported that he is not taking medication, in good health and has no medical problems at this time.  In addition, he specifically denied recurrent back pain, arthritis and painful shoulder or back pain.  Furthermore, an April 1991 service record noted that the Veteran was found medically qualified for transfer.  The Veteran testified that the medical examinations at separation were not overly thorough and that he was more interested in going to see his family who he had not seen in several years, than in reporting medical problems which he believed were documented in his service treatment records.  However, the fact remains that no neck disability was identified in either the service treatment records or at the separation physical.

The Veteran's post-service VA treatment records indicate he was diagnosed with a chronic neck condition in October 2003 based on diagnostic imaging finding.  The results indicated the Veteran has C4-5 degenerative disk herniation.  The VA treatment records note that the Veteran subsequently underwent a cervical fusion in January 2004, which is approximately 13 years after his discharge from active service.

The evidence of record is silent as to a positive link between the Veteran's current diagnosis of a neck condition and his active service.

In a January 2011 VA treatment note, the medical professional noted that the Veteran denied any pain discomfort or injuries at that time.

The Veteran testified at the November 2016 board hearing that in 1983 he was holding a firehose in-service and fell on the USS Blue Ridge LCC-19 flagship's  deck and hurt his back.  He states that he went to the ship's medical professional and the record does not include that entry.  The Veteran stated he returned to duty the next morning.

The Veteran testified that he first noticed neck pain three or four years after service while lifting heavy mail sacks at his postal job, but did not seek treatment until years later.  The Veteran reported that he subsequently had surgery for a cervical fusion in 2004.  He also testified that he reported his neck condition in service, but found out in 1991 that the information was not in his VA service records.  In addition, the Veteran stated that he did not mention his neck and shoulder pain condition to the medical professional doing his exit examination because he was waiting for him to ask him about it.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran is competent, to report that he experienced either in service or within one year of discharge pains in his neck and shoulders, as these are all statements that are capable of being perceived by a person's senses.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, it is not disputed that the Veteran currently experiences cervical pain, rather, the issue is when the cervical pain began, and whether a current neck disability either began during or was otherwise caused by his military service.  The Veteran has reported experiencing symptoms in service, such as pains in his neck and shoulders, which he believes represented the onset of his condition.  However, his service treatment records do not show any treatment or diagnosis for a neck disorder.  In addition, there is no in service record of any complaint by the Veteran that includes pains in his neck and shoulders.  

Moreover, the Veteran stated at his March 1991 separation examination and report of medical history that, he was in good health, had no medical problems and was on no medication, despite the fact that he later testified in 2016 that he hurt his back due to a fall on a ship deck in service.  However, the Veteran was able to note that he had experienced a stomach condition in June 1990 that is reflected in the service treatment records.  As such, it is clear from the record that the 1991 separation report of medical history and examination captured the Veteran's problems that were existing at the time of separation, and that the absence of any mention of a neck condition suggests that the condition was not in fact present at that time.

Following the Veteran's separation physical, the claims file is void of any treatment for a neck condition for more than thirteen years after his discharge, during which time the Veteran worked a job that by his own admission required heavy lifting.  

The Board finds that after weighing the Veteran's statements in support of his claim, his statements are not sufficiently credible to establish the onset of a chronic neck condition or symptoms of such during service.  Specifically, the evidence does not support a finding of an in-service occurrence or continuity of symptomatology sufficient to establish service connection for a neck condition.  At his hearing, the Veteran essentially conveyed that he had experienced neck pain following his incident with the firehose in service, but that he did not experience neck pain following service for several years, until he began working a job which required him to lift heavy bags of mail.

The Veteran's VA treatment records indicate that his neck condition began to manifest as early as 2003.  The Veteran reported symptoms of neck and shoulder pain.  The medical profession diagnosed the Veteran with a neck condition, and he subsequently underwent a cervical fusion in 2004.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of chronic neck disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is not sufficient to provide the requisite nexus.  At his hearing, it was clearly explained to the Veteran that his claim lacked any medical evidence even suggesting that his current neck disability either began during or was otherwise caused by his military service.  The Veteran's claims file was held open so that the Veteran could pursue such an opinion, but one was never submitted.

Here, the Veteran does have a current diagnosis of a neck condition.  However, service treatment records do not indicate complaint, treatment or diagnosis for a neck condition in service.  Moreover, the earliest diagnosis of a neck condition memorialized in the Veteran's treatment records did not occur for more than thirteen years after separation from service.  Finally, there is no medical opinion or treatment note of record indicating or even suggesting that the Veteran's neck condition is related to his period of active service.

As noted above, the Veteran has asserted that he experienced symptoms of a neck condition during service, but even if this is accepted as true, the Veteran's statements have not suggested any continuity of symptomatology following service until a chronic neck disability was diagnosed.  

Furthermore, In May 1991 the Veteran filed a claim for service connection for his stomach condition, but did not file a claim for his neck condition.  The Veteran testified that he was not feeling neck and shoulder pain until several years later while lifting heavy mail sacks.  This suggests that the Veteran did not have a continuation of symptomatology.  For these reasons, the Board does not find sufficient credibility in the Veteran's 2016 hearing testimony to establish the onset of a neck condition related to symptomatology during his active military service or within one year of discharge.

Therefore, the Board finds that the weight of the probative evidence of record indicates that the Veteran's current neck condition is not a result of his military service.  As such, criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a neck condition denied.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a stomach condition is not reopened.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


